Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/394,112 filed 04/25/2019 is in response to Applicant’s response and claims amendment filed 08/01/2022. 
Claims Amendment
Applicant has amended independent claim 1 and dependent claims 2, 9-11, and 30 of the application. Claim 1 has been amended by the addition of the new limitation, “…wherein the NPs provide nucleation sites for forming a passivation layer coating on the silicon particles”, and the imitation, “passivation coating” has been amended to “passivation layer coating” in claim 1, 2, 9, 10, 11 and 30.   New claim  35 has also been added. All the claims are under full consideration.
The status of the claims stands as follows:
Currently amended 		1-2, 9-11, 30,
Original 			3-8
	Canceled 			12-20
Previously presented 	21-29, 31-34
4.5	New				35
Claims 1-11, 21-35 are currently pending in this application, and all pending claims are under full consideration.


Withdrawal of Claim Rejection -35 USC § 102
The rejection of Claims 1-2, 4-5, 7, 11, 33 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burshtain et al. (U.S. PG Publication 2017/0294644) has been overcome by the amendment of independent claim 1. Therefore, the rejection under 102 has been withdrawn.
Upon further consideration and search the claims are rejection under 103 over Burshtain et al. U.S. PG Pub. 2017/0294644 in view of Xiao et al. (U.S. PG Publication 2020/0220153). Further, the rejection of the dependent claims rejected under 103 have been accordingly modified. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1-2, 4-7, 9, 11, 30, 33, 35  are rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al. (U.S. PG Publication 2017/0294644) in view of Xiao et al. (U.S. PG Publication 2020/0220153) 

Regarding Claim 1 Burshtain discloses a method of forming a mixture of anode active material particles (Burshtain paragraph 0005) such as silicon (Burshtain paragraph 0042, 0064, 0092, 0145) and the anode active material particles 110 may comprise C (carbon) e.g., as any of spherical carbon particles, CNTs (carbon nanotubes) (Burshtain paragraph 0065). 
The silicon anode active material is modified by nanoparticles such as carbon nanotubes (Burshtain paragraph 0065, 0066); the carbon nanotubes may have a diameter between 10-20 nm and length in the order of magnitude of 100 nm (Burshtain paragraph 0192) considered equivalent to the claimed carbon NPs; thus, provide a mixture of silicon anode active material and nanoparticles.
The anode mixture may further comprise binder (Burshtain paragraph 0042) that is carbon-based binder (Burshtain paragraph 0042) and surfactant (Burshtain paragraph 0116).
Burshtain discloses that anode active material may be modified by attachment or embedment of smaller nanoparticles (Burshtain paragraph 0089), but Burshtain is silent that the nanoparticles provide nucleation sites for forming a passivation layer coating on the silicon particles. Xiao discloses a method of forming carbon structures in situ in an electrode for an electrochemical cell (Xiao paragraph 0025), in one embodiment a slurry containing plurality of electroactive particles including silicon, polymer precursors and plurality of catalytic nanoparticles is formed (Xiao paragraph 0026). Xiao teaches the catalytic nanoparticles can serve as nucleation sites to grow a plurality of carbon structures (Xiao paragraph 0066), thus improving the mechanical integrity and flexibility of an electrode (Xiao paragraph 0066). Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the method of Burshtain by the teaching of Xiao and used nanoparticles as nucleation sites for forming the passivation layer for the benefit of improving the mechanical integrity of the electrode as taught by Xiao (Xiao paragraph 0066). According to the MPEP such a modification is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC). 
Burshtain also discloses full or partial de-oxidation (i.e. reduction) is employed on the anode active material (Burshtain paragraph 0092) equivalent to the claimed reduction of the anode material mixture; and an oxide coating layer formed on the anode active material is modified by reduction (Burshtain paragraph 0092), and has a coating layer (Burshtain paragraph 0110, 0138) considered equivalent to the passivation layer. The reduced anode active material mixture is consolidated into an anode (Burshtain paragraph 0042).
Regarding Claim 2 Burshtain discloses the anode preparation method may comprising anode active material and mixing with additives such as binder(s), conductive filler(s) and solvent such as water, which is made into an anode slurry and coated on a current collector (Burshtain paragraph 0042), and the coating may provide buffering zone (Burshtain paragraph 0168) which may provide protection to anode material. 
Regarding Claim 4 Burshtain discloses the nanoparticle in the anode mixture can be present in amount 2-20 weight present and in another embodiment 5-20 weight % (Burshtain paragraph 0065). The disclosed range is included in the claimed range of 1-30% (w/w).
Regarding Claim 5 and 33 Burshtain discloses the binder can be polyvinylidene fluoride (PVdF) (Burshtain paragraph 0042), polypyrrole, polyaniline (Burshtain paragraph 0057), polyacrylic acid (PAA) (Burshtain paragraph 0086) and lithium-polyacrylic acid Li-PAA (Burshtain paragraph 0202).
Regarding Claim 6 and 30 Burshtain discloses that in certain embodiments, oxide layers (e.g., GeO2, SiO2, Al2O3, SnO2) on anode material particles 110 may be removed during preparation processes, and the removal of oxide layers (de-oxidation) may be carried out by heating particle mixture(s) in a vacuum atmosphere, e.g., before or after ball milling steps (Burshtain paragraph 0200), and specific temperatures may be selected according to oxide bond strengths, e.g., for Ge (200 °C), Al (400-600 °C), and Sn (600-900 °C). But Burshtain is silent about the de-oxidation (reduction) temperature of Si. Burshtain recognize the temperature as a result effective variable. Therefore, it would have been obvious to a person of ordinary skill in art to have optimized through routine experimentation the temperature for the deoxidation of silicon. According to the MPEP, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05 IT A).
Regarding Claim 7 Burshtain discloses the carbonization step may be carried out at 600-900 °C. in neutral atmosphere (e.g., Ar, N, CO2, and their mixtures) and be fine-tuned to carry out simultaneously at least partial reduction of native oxide layer and evaporation of water and gasses from graphite-sugar layer 121C to make graphite coating (or shell) porous (Burshtain paragraph 0178). Thus, a reduction is carried out under inert gas such as argon and nitrogen (Burshtain paragraph 0178).
Regarding Claim 9 Burshtain discloses a carbonization step accompanied by a reduction and yield a de-oxidized anode-material particle (Burshtain Fig. 7D, paragraph 0177); thus, the carbonization and de-oxidation are simultaneous steps; the de-oxidation is considered equivalent to reduction. In one embodiment the coating is a carbon coating having thickness of 1-5 nm (Burshtain paragraph 0138), which overlaps with the claimed ranges. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05). The coating of the silicon by the carbon layer will have a Si-C interphase since it is carried at high temperature.
Regarding Claim 11 Burshtain discloses in one embodiment the coating 120 is amorphous carbon (Burshtain paragraph 0096). Coating 120 is formed after the simultaneous steps of carbonization and reduction (Burshtain Fig. 7D). 
Regarding Claim 35 Burshtain discloses the coating 120 can be lithium titanate oxide (LTO) (Burshtain paragraph 0171).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al. (U.S. PG Publication 2017/0294644) in view of Xiao et al. (U.S. PG Publication 2020/0220153) and further in view of Mangolini et al. (U.S. PG Publication 2019/0173077)

The discussion of Burshtain and Xiao  as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 3 Burshtain is silent about the method wherein the nanoparticles (NPs) comprise tin oxide, and /or tin salt or tin chloride. Mangolini discloses a silicon and tin based material microstructure and method (Mangolini paragraph 0002) for use in lithium ion battery anode (Mangolini paragraph 0002), and discloses the use of silicon nanoparticles, tin chloride powders (Mangolini paragraph 0023) and a silicon-tin nanocomposite is formed (Mangolini paragraph 0011). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used the method of Mangolini to modify the method of Burshtain and used tin chloride nanoparticles since Mangolini teaches it can be a good precursor for tin nanoparticles (Mangolini paragraph 0023). According to the MPEP such a modification is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).

Claim 8 and 27-28 rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al. (U.S. PG Publication 2017/0294644) in view of Xiao et al. (U.S. PG Publication 2020/0220153) and further in view of Mak (U.S. PG Publication 2012/0219831) 

The discussion of Burshtain and Xiao as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 8, 27-28 Burshtain is silent that the reducing is carried out in solution with a reducing agent. Mak discloses a process for forming an electrode (Mak paragraph 0006) for a rechargeable battery (Mak paragraph 0074). Mak discloses chemical reduction of metal oxides using such reducing agent as sodium borohydride suspension (Mak paragraph 0136). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the high temperature heating reduction method of Burshtain by the method of Mak and used instead a reducing agent and carried the reduction in a solution phase as taught by Mak (Ma paragraph 0136), instead of employing high temperature process, which would significantly simplify the reduction process. Such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Regarding Claim 27 Mak discloses the reducing agent is sodium borohydride disclosed among other reducing agents (Mak paragraph 0136). Choosing of sodium borohydride from among the other reducing agents would have obvious to try for a person of ordinary skill in the art since according to the MPEP it constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I E).
Regarding Claim 28 Mak discloses the reduction is carried in aqueous solution (Mak paragraph 0136), and in the method of Burshtain modified by the aqueous solution reduction method of Mak the temperature must by necessity be less than 200° C.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al. (U.S. PG Publication 2017/0294644) in view of Xiao et al. (U.S. PG Publication 2020/0220153) and as evidenced by Wang et al. (U.S. PG Publication 2017/0040598; hereafter Wang ‘598)

The discussion of Burshtain and Xiao as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 10 Burshtain discloses a carbonization step accompanied by a reduction and yield a de-oxidized anode-material particle (Burshtain Fig. 7D, paragraph 0177); thus, the carbonization and de-oxidation are simultaneous steps; the de-oxidation is considered equivalent to reduction. In one embodiment the coating is a carbon coating having thickness of 1-5 nm (Burshtain paragraph 0138), which overlaps with the claimed ranges. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05). The coating of the silicon by the carbon layer will have a Si-C interphase since it is carried at high temperature.
Burshtain is silent about the passivation layer is SiC layer. Wang ‘598 discloses the carbonized precursor in contact with the silicon particle surface may react with the naturally occurring native silicon oxide surface layer to form silicon carbide (Wang “598 paragraph 0065) and that during high temperature pyrolysis, the formed surface coatings and the removal of unwanted native oxide (SiO2) via conversion into more stable and unreactive SiC (Wang ‘598 paragraph 0068). Therefore, as evidenced by Wang the carbon coating of Burshtain formed at high temperature carbonization step will also have a SiC-layer.

Claim 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al. (U.S. PG Publication 2017/0294644) in view of Xiao et al. (U.S. PG Publication 2020/0220153) and further in view of Zhamu et al. (U.S. PG Publication 2020/0313162)

The discussion of Burshtain and Xiao as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 21 and 22 Burshtain is silent about the method comprising adding graphene oxide or sulfonated graphene oxide into the mixture. Zhamu discloses a method providing anode particulate (Zhamu paragraph 0016), the anode active particulate comprises a core and an encapsulating layer (Zhamu paragraph 0016), and the active particle is bonded to a surface of graphite or carbon particles (Zhamu paragraph 0016), the active particles can be silicon (Zhamu paragraph 0028) and contains metal nanoparticles such as tin (Sn) (Zhamu paragraph 0059). Zhamu discloses adding graphene oxide to the anode material (Zhamu paragraph 0092), and the functionalized graphene (Zhamu paragraph 0092), by sulfonate group (Zhamu paragraph 0039).
Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the method of making the anode mixture of Burshtain by the method of Zhamu and added graphene oxide to the mixture because according to Zhamu the disclosed method offers high- capacity anode active material (Zhamu paragraph 0015). According to the MPEP this is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC). Zhamu discloses the graphene oxide is chosen from group of carbon materials and can contain pristine graphene, oxidized graphene with less than 5% oxygen content by weight, graphene fluoride, graphene oxide with less than 5% fluorine by weight, graphene with a carbon content of no less than 95% by weight, or functionalized graphene (Zhamu paragraph 0092). Choosing graphene oxide from among the others would have been obvious to try since it constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I E).
Regarding Claim 23 Zhamu discloses the anode active particles can be silicon (Zhamu paragraph 0028), the disclosure also provides a method of producing graphene-embraced anode particulates for a lithium battery (Zhamu paragraph 0019), and the anode active material is bonded to the surface of the graphite or carbon material (Zhamu paragraph 0016), which can include the graphene oxide particles, and anode active material is in a form of minute particles (primary anode material particles) that is deposited on, embedded into, or bonded to surfaces of graphite or carbon particles (Zhamu paragraph 0016); thus it is bonded to the surface of the graphene oxide.
Regarding Claim 24 Burshtain discloses mixing anode material such as silicon with carbon particles to form a mixture, deoxidizing (i.e. reducing) the anode material particles in the mixture by heating the mixture in vacuum to form deoxidized mixture (i.e. reduced mixture) and holding the mixture in stainless steel container during deoxidation of the metal particles and evolved carbon monoxide may be removed from the container during deoxidation of the anode material particles (Burshtain paragraph 0200, 0302).
Regarding Claim 25 and 26 Burshtain discloses the composite anode material particles have graphite shells (Burshtain paragraph 0022), equivalent to the carbon matrix, and Zhamu discloses adding graphene oxide to the anode material (Zhamu paragraph 0092); thus, in modifying the method of Burshtain by the teaching of Zhamu the graphene oxide would be included in carbon matrix in the anode material of Burshtain.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al. (U.S. PG Publication 2017/0294644) in view of Xiao et al. (U.S. PG Publication 2020/0220153) and further in view of Favors et al. (U.S. PG Publication 2017/0194631)

The discussion of Burshtain and Xiao as applied to claim 1 is fully incorporated here, and is relied upon for the limitation of the claim in this section.
Regarding Claim 29 Burshtain discloses mixing anode material such as silicon with carbon particles to form a mixture, deoxidizing (i.e. reducing) the anode material particles in the mixture by heating the mixture in vacuum to form deoxidized mixture (i.e. reduced mixture) and holding the mixture in stainless steel container during deoxidation of the metal particles and evolved carbon monoxide may be removed from the container during deoxidation of the anode material particles (Burshtain paragraph 0200, 0302). Burshtain is silent about the stainless-steel container is a tube furnace. Favors discloses a method of formation on carbon coated silicon (Favors paragraph 0020) that is employed as an electrode active material (Favors paragraph 0028). In the method a silicon oxide precursor is reduced with magnesium in a tube furnace under argon by heating to 700 °C (Favors paragraph 0017). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the method of Burshtain and used a tube furnace as taught by Flavors for the stainless-steel container of Burshtain. According to the MPEP such a modification is considered simple substitution of one known element for another to obtain predictable results (MPEP 2143 IB).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al. (U.S. PG Publication 2017/0294644) in view of Xiao et al. (U.S. PG Publication 2020/0220153) and further in view of Capiglia (U.S. PG Publication 2019/0006665)

The discussion of Burshtain and Xiao as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 31 Burshtain discloses mixture was stirred (Burshtain paragraph 0201, 0202), but is silent that a magnetic stirrer is utilized for the stirring. Capiglia discloses a preparation of electrode for lithium ion battery and a method of preparation wherein a silicon powder, carbon nano horns and PVdF binder were mixed and stirred under magnetic stirring (Capiglia paragraph 0055); thus, teaching magnetic stirring as a means of mixing the components to form a slurry (Capiglia paragraph 0055). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the method of Burshtain by the teaching of Capiglia and to have employed magnetic stirrer to form the mixture as taught by Capiglia paragraph 0055). Such a modification is considered applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143 ID).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al. (U.S. PG Publication 2017/0294644) in view of Xiao et al. (U.S. PG Publication 2020/0220153) and further in view of Wang et al. (U.S. PG Publication 2019/0348672)

The discussion of Burshtain and Xiao as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 32 Burshtain and Xiao are silent that the nanoparticles comprise metalloid oxide NPs (nanoparticles), metalloid salt NPs, SnSb alloy and SnCu alloy NPs, and SnCu alloy NPs.
Wang discloses a method involving protected electrode structures (Wang paragraph 0002), and the protective structure may include particles having diameter in the nanometer scale (Wang paragraph 0050), thus, being nanoparticles, and the nanoparticles can be metalloid oxide particles, metal nanoparticles (Wang paragraph 0050). Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the method of Burshtain by the teaching of Wang and used in the method of Burshtain as modified by Xiao metalloid oxide nanoparticles because they offer a protective structure for the electrode (Wang paragraph 0002). Choosing metalloid oxide nanoparticles from among the other material in the method of Wang would have been obvious to try since it constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (MPEP 2143 I B).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al. (U.S. PG Publication 2017/0294644) in view of Xiao et al. (U.S. PG Publication 2020/0220153) and further in view of Lee et al. (U.S. PG Publication 2018/0069235)

The discussion of Burshtain and Xiao as applied to claims 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 34 Burshtain discloses the binder can be polyvinylidene fluoride (PVdF) (Burshtain paragraph 0042), polypyrrole, polyaniline (Burshtain paragraph 0057), polyacrylic acid (PAA) (Burshtain paragraph 0086) and lithium-polyacrylic acid Li-PAA (Burshtain paragraph 0042, 0057, 0086, 0202), but Burshtain is silent about the binder comprise citric acid and cetrimonium bromide. Lee discloses an anode active material in which silicon nanoparticles and carbon particles are combined through high binding strength (Lee paragraph 0008) and a method thereof (Lee paragraph 0013). Lee discloses the use of cetrimonium bromide as a dispersant and surfactant in a method of making anode active material (Lee paragraph 0084), and teaches that it is known in the art (Lee paragraph 0083). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used cetrimonium bromide taught by Lee in the method Burshtain because the use of cetrimonium bromide as a surfactant is known in the art (Lee paragraph 0084) and its use in the method of Lee would have been obvious to try. Choosing cetrimonium bromide from among the other surfactants in the method of Lee would have been obvious to try since it constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (MPEP 2143 I E). 
Response to Argument
Applicant in the response filed 08/01/2022 has amended independent claim 1, which now includes the new limitation, “…wherein the NPs provide nucleation sites for forming a passivation layer coating on the silicon particles.” 
Applicant traverses the rejection of the claims under 102 over Burshtain et al. (U.S. PG Publication 2017/0294644). Applicant argues that, “Burshtain fails to teach or suggest forming a mixture of silicon particles with nanoparticles (NPs) and a carbon -based binder and or surfactant, wherein…the NPs provide nucleation sites for forming a passivation layer coating on the silicon particles. Thus- claim 1 should be allowed. Claims 2-10, and 11-35 depend on claim 1 and should be allowed.” (Remarks page 5).  
As noted above in this Office Action Applicant’s argument in view of the amendment of claim 1  is persuasive and, and since the amendment overcomes the rejection of the claims under 102(a)(1) as previously presented, the previously presented rejection has been withdrawn. Upon further consideration and search a new ground of rejection under 103 over Burshtain et al. (U.S. PG Publication 2017/0294644) in view of Xiao et al. (U.S. PG Publication 2020/0220153) is made and presented in this Office Action. Further, the dependent claims are also rejected under 103 over Burshtain  in view of Xiao and supporting secondary references as indicated in each section.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 64 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 65 Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        
/OMAR M KEKIA/Examiner, Art Unit 1722